In a hybrid proceeding pursuant to CPLR article 78, inter alia, to review a determination of the New York State Department of Environmental Conservation dated September 7, 1994, which granted the application of Joseph Boitel and Elizabeth Scalfani for a permit to construct a house on their property and an action to enjoin such construction, the petitioner Marian Coppotelli appeals from a judgment of the Supreme Court, Richmond County (Cusick, J.), dated July 18, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The appellant has failed to establish the existence of any restrictive covenant or easement in the chain of title of Joseph Boitel and Elizabeth Scalfani (see, Witter v Taggert, 78 NY2d 234).
The appellant’s remaining contentions are without merit. Miller, J. P., Joy, Altman, and Florio, JJ., concur.